Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 1 of 7 PageID #: 45




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

ELTON FUNCHES, JR.,                           )
                                              )
                        Plaintiff,            )
                                              )
                   v.                         )   No. 3:20-cv-00066-JPH-MPB
                                              )
JOSHUA PATTERSON,                             )
WILLIAM SIMPSON,                              )
EVANSVILLE POLICE DEPARTMENT,                 )
VANDERBURGH COUNTY SHERIFF                    )
DEPARTMENT,                                   )
                                              )
                        Defendants.           )


                        ORDER SCREENING COMPLAINT
                               I.    Screening Standard

      Because Plaintiff Elton Funches is a "prisoner" as defined by 28 U.S.C. §

1915A(c), the Court must screen his complaint under 28 U.S.C. § 1915A(b).

Under this statute, the Court must dismiss a complaint or any claim within a

complaint which "(1) is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or (2) seeks monetary relief from a defendant who is

immune from such relief." 28 U.S.C. § 1915A(b). In determining whether the

amended complaint states a claim, the Court applies the same standard as

when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

             [the] complaint must contain sufficient factual matter,
             accepted as true, to state a claim for relief that is
             plausible on its face. A claim has facial plausibility

                                          1
Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 2 of 7 PageID #: 46




            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                              II.   The Complaint

       The Complaint names four defendants: (1) Joshua Patterson, Deputy for

the Vanderburgh County Sheriff's Department; (2) William Simpson, an

informant for the Evansville Police Department; (3) the Evansville Police

Department; and (4) the Vanderburgh County Sheriff's Department. Mr.

Funches brings claims pursuant to 42 U.S.C. § 1981, 42 U.S.C. § 1983, and 42

U.S.C. § 1985. He also brings a supplemental state law claim for defamation.

      The Court summarizes the allegations made in the Complaint as follows:

      On February 13, 2018, Deputy Patterson initiated surveillance in South

Kerth Street, on Evansville's south side. Deputy Patterson followed Mr.

Simpson's car leaving the area and initiated a traffic stop. During the traffic

stop, Deputy Patterson found suspected synthetic cannabinoids in the car. To

seem cooperative, Mr. Simpson provided Deputy Patterson with knowingly false

information about the source of the suspected drugs.

      Based on the information provided by Mr. Simpson, Deputy Patterson

obtained a search warrant for a home located at 1728 South Kerth in

Evansville, Indiana. Officers then obtained a search warrant for 1030 South

Kerth Avenue and used the warrant to enter Mr. Funches' home on 1730 South


                                        2
Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 3 of 7 PageID #: 47




Kerth Avenue. Mr. Funches was arrested on several charges relating to

firearms and drugs found during the search. Mr. Funches hired an attorney to

defend him against the criminal charges.

      Deputy Patterson seized Mr. Funches' bank account without following

proper procedures and has failed to return the funds without executing

forfeiture procedures. Due to the improper seizure, Mr. Funches' attorney

withdrew from his case and Mr. Funches lost all of his property held in his

storage facility.

      Mr. Funches requests the return of the seized funds, monetary damages,

a federal investigation of the Evansville Police Department for civil rights

violations, and federal review of all arrests and seizures of property and

finances by the Evansville Police Department in the south side area of

Evansville.

                          III.      Discussion of Claims

      A. Claim that shall proceed

      Liberally construed, the allegations in the complaint are sufficient to

plausibly assert a Fourth Amendment claim for unlawful seizure against

Deputy Patterson. This claim shall proceed against Deputy Patterson.

      B. Claims to be dismissed

      All claims under 42 U.S.C. § 1981 must be dismissed. Section 1981

protects the right of all persons "to make and enforce contracts" regardless of

race. 42 U.S.C. § 1981(a); see also Smith v. Bray, 681 F.3d 888, 895 (7th Cir.




                                         3
Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 4 of 7 PageID #: 48




2012). There are no allegations that Mr. Funches is seeking to make or enforce

a contract.

      All claims under 42 U.S.C. § 1985 must be dismissed. To state a claim

under § 1985, a plaintiff must plead: "(1) the existence of a conspiracy, (2) a

purpose of depriving a person or class of persons of equal protection of the

laws, (3) an act in furtherance of the alleged conspiracy, and (4) an injury to

person or property or a deprivation of a right or privilege granted to U.S.

citizens." Xiong v. Wagner, 700 F.3d 282, 297 (7th Cir. 2012). The complaint

contains no specific facts about an alleged conspiracy; bare allegations of a

conspiracy do not suffice. See Iqbal, 129 S. Ct. at 1949; see also Loubser v.

Thacker, 440 F.3d 439, 443 (7th Cir. 2006).

      All claims against the Evansville Police Department must be dismissed.

While Section 1983 liability applies to municipalities and other local

government units, Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S.

658, 690 (1978), state law determines the liability of local government

under Section 1983, McMillian v. Monroe County, 520 U.S. 781, 786 (1997).

Under Indiana law, a municipal police department is neither established as a

separate legal entity nor granted the capacity to sue or be sued. Branson v.

Newburgh Police Dep't, 849 F. Supp. 2d 802, 808 (S.D. Ind. 2011) (citing Martin

v. Fort Wayne Police Dep't, 2011 WL 781383, at *6 (N.D. Ind. 2011)). "Because

a city's police department 'is merely a vehicle through which the city

government fulfills its policy functions,' it is not a proper defendant in a civil




                                          4
Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 5 of 7 PageID #: 49




rights suit under § 1983." Mason v. City of Indianapolis, 2007 WL 2700193, at

*8 (S.D. Ind. 2007).

      All claims against the Vanderburgh County Sheriff's Department must be

dismissed. Even assuming Ms. Funches will be able to show that a

department employee violated his constitutional rights, that is not enough to

state a section 1983 claim against the Sheriff's Department. Instead, Mr.

Funches must allege that the Sheriff's Department's own acts violated the

Constitution. See Levy v. Marion Cty. Sheriff, 940 F.3d 1002, 1010 (7th Cir.

2019); see also Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658

(1978). A sheriff's department or other municipality "acts through its written

policies, widespread practices or customs, and the acts of a final

decisionmaker." Levy, 940 F.3d at 1010 (cleaned up). Mr. Funches has not

alleged any constitutional injury caused by a written policy, widespread

practice or custom, or act of a final decisionmaker. He has therefore failed to

state a claim against the Vanderburgh County Sheriff's Department.

      Last, the defamation claim against Mr. Simpson must be dismissed.

"When screening prisoners' complaints . . . courts can and should sever an

action into separate lawsuits or dismiss defendants who are improperly joined

under Federal Rule of Civil Procedure 20(a)(2)." Mitchell v. Kallas, 895 F.3d 492,

502 (7th Cir. 2018) (cleaned up). Multiple defendants may be joined in the

same action only if at least one claim against all defendants "aris[es] out of the

same transaction, occurrence, or series of transactions or occurrences" and

"any question of law or fact common to all defendants will arise in the action."


                                         5
Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 6 of 7 PageID #: 50




Fed. R. Civ. P. 20(a)(2)(A)-(B). "[U]nrelated claims against different defendants

belong in different suits." George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

Mr. Funches' defamation claim against Mr. Simpson, which alleges Mr.

Simpson falsely told Deputy Patterson about the source of his drugs, is

unrelated to Deputy Patterson seizing Mr. Funches' bank account without

following certain procedures. Accordingly, Mr. Simpson was improperly joined

in this lawsuit.

                                III.   Conclusion

      Mr. Funches' Fourth Amendment claim for unlawful seizure against

Deputy Patterson SHALL PROCEED.

      Mr. Funches shall have through July 1, 2020 to show cause why his

state law defamation claim against Mr. Simpson should not be dismissed

without prejudice for improper joinder.

      Evansville Police Department's motion to dismiss, dkt. [13], is GRANTED

to the extent that it is consistent with this Order.

      The clerk is directed to remove Defendants Evansville Police

Department, Vanderburgh County Sheriff's Department, and William Simpson

from the docket.

SO ORDERED.

Date: 6/1/2020




                                          6
Case 3:20-cv-00066-JPH-MPB Document 19 Filed 06/01/20 Page 7 of 7 PageID #: 51




Distribution:

ELTON FUNCHES, JR.
993915
BRANCHVILLE - CF
BRANCHVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Craig R. Emig
JONES WALLACE LLC
cemig@joneswallace.com

David L. Jones
JONES WALLACE, LLC
djones@joneswallace.com

Matthew Stephen Koressel
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
mkoressel@zsws.com

Keith W. Vonderahe
ZIEMER STAYMAN WEITZEL & SHOULDERS
kvonderahe@zsws.com




                                       7
